DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/22/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyoshi (5,699,951 from IDS).
Regarding claim 1, Miyoshi discloses a bonding apparatus, comprising: a bonding tool 64 for bonding a wire to a bonding surface; a bonding tool retainer 61 configured to releasably retain the bonding tool; a bonding tool holder 91 configured to hold at least one bonding tool; a bonding tool manipulator 92,95 configured to transfer 
Regarding claim 2, Miyoshi discloses that said bonding tool retainer defines a retaining aperture 61f configured to releasably retain said bonding tool 64 and said bonding tool guide is configured to guide said bonding tool to be received by said retaining aperture during transfer by said bonding tool manipulator (figure 14).  
Regarding claim 3, Miyoshi discloses that said bonding tool guide 51, 53 is shaped to direct said bonding tool to be received by said retaining aperture during transfer by said bonding tool manipulator (figures 5, 13, 14).  
Regarding claim 9, Miyoshi discloses an alignment mechanism 54, 57 (x-y table) configured to align said bonding tool guide with said bonding tool retainer to align said bonding tool with said retaining aperture during transfer by said bonding tool manipulator (column 5 lines 47-60).  
Regarding claim 15, Miyoshi discloses that said bonding tool holder 91 is configured to be positionable to present a bonding tool 64 at a transfer position for transfer by said bonding tool manipulator to said retaining aperture, said bonding tool at said transfer position being generally coaxially aligned with said guiding aperture (figures 13-14).  
Regarding claim 16, Miyoshi discloses that the bonding tool manipulator 92, 95 comprises a gripper (the portion that is inserted into the hold to turn and release the tool, figures 15-16) configured to releasably grip said bonding tool (figure 13).
Claim(s) 1-3, 9, 15-16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al. (WO2013/069857A1 from IDS filed 2/22/2021 using KR 20130051866A for translation).
Regarding claim 1, Choi discloses a bonding apparatus, comprising: a bonding tool 11 for bonding a wire to a bonding surface; a bonding tool retainer 21 configured to releasably retain the bonding tool; a bonding tool holder 153 configured to hold at least one bonding tool; a bonding tool manipulator 110 configured to transfer said bonding tool between said bonding tool holder and said bonding tool retainer; and a bonding tool guide 171 configured to guide said bonding tool to be received by said bonding tool retainer during transfer by said bonding tool manipulator (paragraphs 0005-0045, figures 2-13).
Regarding claim 2, Choi discloses that said bonding tool retainer 21 defines a retaining aperture configured to releasably retain said bonding tool and said bonding tool guide 171 is configured to guide said bonding tool to be received by said retaining aperture during transfer by said bonding tool manipulator (paragraphs 0005-0045, figures 2-13).
Regarding claim 3, Choi discloses that wherein said bonding tool guide 171 is shaped to direct said bonding tool to be received by said retaining aperture during transfer by said bonding tool manipulator (figure 11).
Regarding claim 9, Choi discloses an alignment mechanism 170 configured to align said bonding tool guide with said bonding tool retainer to align said bonding tool with said retaining aperture during transfer by said bonding tool manipulator (figure 8).

Regarding claim 16, Choi discloses that the bonding tool manipulator comprises a gripper 112 configured to releasably grip said bonding tool (paragraph 0020).
Regarding claim 18, Choi discloses that the bonding tool retainer 21 comprises a clamping gripper configured to vary a size of said retaining aperture and a clamping actuator 160 configured to actuate said clamping gripper (figure 5a-c, paragraph 0025-0027).
Regarding claim 19, Choi discloses that the clamping gripper comprises an operating structure 161 configured to engage with a complementary operating structure 162 of said clamping actuator 160 by receiving one of said operating structure and said complementary structure within the other of said operating structure and said complementary operating structure (figures 5a-c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO2013/069857A1 from IDS filed 2/22/2021 using KR 20130051866A for translation) as applied to claim 2 above, and further in view of Prust et al. (7,211,033).
Regarding claim 13, Choi does not disclose a misalignment sensor configured to identify a misalignment between said tool and said retaining aperture during transfer by said bonding tool manipulator.  However, Prust discloses suing a positioning sensor to determine misalignment of a tool holder with a gripper.  To one skilled in the art at the time of the invention it would have been obvious to use a sensor as sensors are well-known to determine placement and alignment of tools in automated systems to prevent any damage to the apparatus during use.  

Allowable Subject Matter
Claims 4-8, 10-12, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
The Applicant argues a bonding tool guide configured to guide said bonding tool to be received by said bonding tool retainer during transfer by said bonding tool manipulator is not taught by the art.  The Applicant argues that the bonding head 51, XY drive mechanism and bolt 87 do not guide the bonding tool. The Applicant argues that 
The Examiner disagrees.  Without the movement of the bonding heat and the drive mechanism, there could be no alignment to allow the bonding tool to be received in the retainer.  This would be considered a guide because it would need to be moved to the location to allow the bonding tool to be received.  A “guide” is a structure which directs the motion or positioning of something.  The argument with respect to Miyoshi not assisting in the accommodating any small positional misalignment is moot because it is not commensurate in scope with the claimed invention.  Therefore, the claim limitation is met.
The Applicant argues that the fastening member tightening and removal device and the torque wrench do not correspond to a bonding tool manipulator configured to transfer said bonding tool between said bonding tool holder and the retainer. 
The Examiner disagrees.  Broadly interpreted, transfer is to cause to pass from one to another. Without the tightening device, the bonding tool would not be able to be moved/transferred from the holder to the retainer.  Therefore, the fastening member can be considered to be a bonding tool manipulator as claimed.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/22/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERIN B SAAD/Primary Examiner, Art Unit 1735